                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES SECURITIES AND                          CASE NO. C17-1894-JCC
      EXCHANGE COMMISSION,
10                                                          MINUTE ORDER
11                            Plaintiff,
              v.
12
      RONALD A. FOSSUM, JR. and ALONZO R.
13    CAHOON,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          The Court has received notice that the parties have reached a tentative settlement. (Dkt.
19   No. 34.) The parties request a 60-day stay of all deadlines in this action. (Id.) The matter is
20   hereby STAYED until December 26, 2018. The parties shall submit a stipulated dismissal or
21   joint status report outlining the status of their negotiations by December 26, 2018.
22          DATED this 24th day of October 2018.
23
                                                             William M. McCool
24                                                           Clerk of Court

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C17-1894-JCC
     PAGE - 1
